Citation Nr: 1809032	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right ankle strain with non-union of fracture os tibiale (right ankle disability) from September 1, 2010, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to May 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the decision, the RO denied service connection for PTSD and granted a temporary total disability rating under 38 C.F.R. § 4.30 for a period of convalescence following right ankle surgery from March 19, 2010, to June 30, 2010, and a 20 percent rating from July 1, 2010.  

In a September 2011 rating decision, the RO granted a temporary total disability rating under 38 C.F.R. § 4.30, effective from September 2, 2009, to August 31, 2010, and a 20 percent rating from September 1, 2010.  Because the Veteran is presumed to seek the maximum available benefits, the increased rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the proceeding is of record.

In October 2014, the Board, in part, remanded the increased rating issue on appeal to the Agency of Original Jurisdiction (AOJ).  The Board requested that the AOJ schedule the Veteran for an examination to determine the current (then) severity of his right ankle disability.  VA examined the Veteran in July 2015, September 2016 and December 2017.  (See Ankle Conditions Disability Benefit Questionnaires (DBQs), dated in July 2015, September 2016 and December 2017)).  Thus, the requested development has been accomplished and this matter has returned to the Board for further appellate consideration.  

In addition, in a June 2015 submission, the Veteran indicated that he was unable to retain his employment as a mail carrier, in part, due to his service-connected right ankle disability.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record and is considered part and parcel of the pending increased rating claim for a right ankle disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran submitted a VA Form 9 in August 2017 for consideration of entitlement to service connection for bilateral pes planus of the feet and neuralgia of the right ankle.  In the August 2017 Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge on these issues.  The Board's review of Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ is still taking action on these claims; thus, the Board will not act on the claims at this time.

The issues of entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 due to right foot surgery in December 2015 and entitlement to service connection for right ankle arthritis were raised by the Veteran on VA Forms 21-526 EZ, Fully Developed Claim (Compensation), received by VA in January 2016 and September 2016, respectively.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is required. 

Regarding the right ankle disability, remand is required to schedule the Veteran for an adequate VA examination.  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 15 (2016).  Section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Additionally, a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if an examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  Sharp v. Shulkin, 29 Vet. App, 26 (2017).  

Here, VA examined the Veteran to determine the current severity of his service-connected right ankle disability in July 2015, September 2016 and December 2017.  During these examinations, range of motion was conducted, but it was unclear whether this was during active or passive motion.  Furthermore, while pain was noted during weight-bearing, none of the examiners remarked on pain during nonweight-bearing scenarios.  While the December 2017 VA examiner noted the Veteran's description of his flare-ups of the right ankle, the examiner was unable to say whether functional ability was significantly limited with flare-ups.  The December 2017 VA examiner concluded that in the absence of the Veteran's flare-up during examination, or after repeated use over time, it would be mere speculation to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  The Board thus finds that the dictates of both Correia and Sharp have not been fully satisfied in the present case.  Therefore a remand is necessary to provide a full assessment of the Veteran's right ankle disability.

Furthermore, with respect to the claim of entitlement to TDIU, the Board finds that it is inextricably intertwined with the increased rating claim on appeal.  A positive decision on any of the above increased rating claim could have a significant impact upon his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right ankle strain with non-union of fractures of the os tibiale.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail. 

The appropriate Disability Benefits Questionnaire must be utilized. The examiner should also specifically test the right ankle for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint (i.e., left ankle) in light of Correia v. McDonald, 28 Vet. App 158 (2016).

The examiner must also elicit from the Veteran a full description of his flare-ups, to include the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares. If not medically appropriate or cannot be performed, a short supporting explanation must be provided.  The examiner should comment upon whether those reports are consistent with clinical findings. If such are not applicable or possible to test, then the examiner should state such along with an explanation in accordance with Sharp v. Shulkin, 29 Vet. App, 26 (2017).  

If a symptom is not attributable to the service-connected right ankle strain with non-union of fractures of the os tibiale, the examiner should identify the disability entity that is considered primarily responsible (e.g., right ankle arthritis or other right foot disabilities).

2.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities:  major depressive disorder; left plantar fasciitis; right ankle strain; left knee instability; left knee strain; right ankle scar; right knee patellofemoral syndrome/chondromalacia; left knee and right ankle scars; spermatocele and scarring, right deferens status-post vasectomy; and right waist scar.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







